Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/EP2017/025168, filed on 06/16/2017.
Claims 1-14 are currently pending in this patent application.
The preliminary amendment filed on 12/17/2018, amending claims 3-7, 9-13 and 14 is acknowledged. 
Election/Restriction
Applicant's election without traverse of Group I, Claims 1-14, drawn to a method of producing a recombinant polypeptide in a host cell, wherein the host cell is genetically modified by introducing a vector comprising a gene encoding DjlA or variants thereof, so as to express elevated levels of DjlA or variants thereof, relative to the expression of said protein in a wild-type strain in the response filed on 03/22/2021 is acknowledged.  
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 are present for examination.


Priority
Acknowledgement is made of applicants claim for foreign priority under 35 U.S.C. 119(a)-(d) to a foreign patent application EPO PCT/EP2016/001019, filed on 06/17/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2018 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copies of 1449 is enclosed herewith.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, pg. 8 of the spec, or para 19 of the published application). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.	
	
Specification
The disclosure is objected to because of the following informalities: 
2422.02     The Requirement for Exclusive Conformance; Sequences Presented
in Drawing Figures 37 CFR 1.821(b) requires….It should be noted, though, that when a sequence  is presented in a drawing, regardless  of  the format or the manner of presentation of that sequence  in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the  sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing (see, Figure 5 (B) or in the Brief Description of the Drawings. Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
2422.01-.04     The Requirement for Exclusive Conformance; Sequences Presented
see, page 6-8 of the Specification). Appropriate correction is required.
Drawings
Drawings submitted on 12/17/2018 are not accepted by the Examiner (see, the explanation above).

Claim Objections
Claims 1-2, 9-11 and 12 are objected to in the recitation “variants thereof” (Not rejected under 35 USC 112(b) because there is a definition in the specification at para 44), which should be changed to “functional variants thereof”. Appropriate correction is required.
Claims 2-9 are objected to in the recitation “A method”, which should be changed to “The method”. Appropriate correction is required.
Claims 12-14 are objected to in the recitation “A host cell”, which should be changed to “The host cell”. Appropriate correction is required.
Claims 1-4, 7-12 and 13 are objected to as encompassing non-elected subject matter. Appropriate correction is required.
	Claims 1-4, 7-12 and 13 are objected to in the recitation “DjlA”; as abbreviations should not be used without at least once fully setting forth what they are used for. Appropriate correction is required.

Claims 12 and 13 are objected to in the recitation “relative to”, which should be changed to “compared to”. Appropriate correction is required.
Claim 6 is objected to in the recitation “selected from”, which should be changed to “selected from the group consisting of”. Appropriate correction is required.
Claim 7 is objected to in the recitation “selected from”, which should be changed to “selected from the group consisting of”. Appropriate correction is required.
Claim 8 is objected to in the recitation “selected from”, which should be changed to “selected from the group consisting of”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 (depends on claim 7)  is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the phrase “for example” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 (depends on claim 7)  is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“such as” renders the claim(s) indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7 and 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 and 8 are indefinite and vague in the recitation “(iii) homologous amino acid sequence of DjlA” in the context of “variant”, which is confusing because a variant is a protein, but cannot be “amino acid sequence”, however, a variant comprises amino acid sequence where variation or mutation exists. Similarly, claims 7 and 8 recites “homologous amino acid sequence of DjlA”, and it is not clear what amino acid sequence is being referred to by such phrase of unmodified or wild type DjlA, unless provided with SEQ ID NO because homologous amino acid sequence of DjlA” can be multiple forms including mutants and variants thereof, which are unknown structures, rendering the metes and bounds of the term unclear, and without SEQ ID NO, the patentability of such phrases could not be determined by doing text search only. Therefore, “homologous amino acid sequence of DjlA” is confusing.  Clarification is required.
Claim 2 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “a host cell” lacks antecedent basis and claim 1 already recites “a host cell”, which should be changed to “the host cell”.  Therefore, “a host cell” lacks antecedent basis in claim 1 from which claim 2 depends. Clarification is required. 
Claim 9 (depends on claim 1) is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as “a host cell” lacks antecedent basis and claim 1 already recites “a host cell”, which should be changed to “the host cell”.  Therefore, “a host cell” lacks antecedent basis in claim 1 from which claim 9 depends. Clarification is required. 
Claim 4 is are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 is indefinite and vague in the recitation “unsatisfactory levels” in the context of DjlA protein or variants thereof, wherein the phrase “unsatisfactory levels” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim should define and clearly state as to what the “unsatisfactory levels” of said protein is being compared, which can be compared to control host cell transformed with a vector without said genes. Clarification is required. 
Claim 7 is indefinite and vague in the recitation “not significantly” in the context of variant of DjlA protein, wherein the phrase “not significantly” is a relative term, which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 14 is are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite and vague in the recitation “depleted ribonucleolytic activity” in the context of RNase E protein, wherein the phrase “depleted ribonucleolytic activity” is a relative 
Claim 5 is are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 is indefinite and vague in the recitation “where in the recombinant polypeptide is a membrane protein”, which is confusing and does not make any sense, which should be changed to “wherein the recombinant polypeptide is a membrane protein”. Clarification is required. 
Claim 11 (depends on claim 1) and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 11 is indefinite in the recitation “A transformed host cell”, which is confusing because the claim 11 (depends on claim 1) is not a proper dependent form because the claim 11 should be written as “The host cell of claim 1, which is/was transformed …. . nucleic acid” molecule. Therefore, the phrase “A transformed host cell”, is confusing and indefinite. Claim 14 is also rejected as claim 14 depends on claim 11. Clarification is required. 
Claim 12 (depends on claim 1), 13 and 14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 12 is indefinite in the recitation “A host cell” lacks antecedent basis and claim 1 already recites “a host cell”, which should be changed to “The host cell”. Clarification is required. 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 1-5, 6, 7, 8, 9-13 and 14 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are directed to a method of producing a recombinant polypeptide in a host cell, wherein the host is genetically modified so as to express elevated levels of DjlA, relative to the expression of said protein in a wild-type strain (for claim 1), wherein claim 5 is drawn to a membrane protein in the context of recombinant polypeptide of claim 1, claim 6 is drawn to host cells, wherein claim 8 is drawn to microorganism, the source of DjlA and claim 14 is drawn to variants of ribonuclease RNase E.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to a method of producing any recombinant polypeptide or any membrane protein derived from any sources having any structure, in any host cell (except claim 6), wherein the host is genetically modified so as to express elevated levels of any DjlA protein derived from any sources having any structure, relative to the expression of said protein in a wild-type strain, and any variants of ribonuclease RNase E derived from any sources having any structure, i.e. the claimed any recombinant desired polypeptide, or any membrane protein (for claims 1 and 5), in any host cell (except claim 6),  any DjlA protein or any variants thereof (for claim 1), and any variants of ribonuclease RNase E (for claim 14), which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety derived from any sources having any structure, claim 7 recites structural limitations on the native or parent DjlA protein but claim 14 does not recite any structural feature for variant RNase E, and thus, the claims include No limitations on the structure of the claimed recombinant polypeptide or membrane protein, variant of DjlA or RNase E. As such the claims encompass variants with any number of modifications, wherein the variant DjlA or RNase E proteins/enzymes claims 1 and 14 are way broader. Furthermore, the genus of polypeptides and functional homologs or variants required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides are adequately described by the disclosure of the structures of prior art, i.e., polypeptide, membrane protein, DjlA or RNase E non-variants and variants. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly a method of producing any recombinant polypeptide or membrane protein derived from any sources having any structure, in any host cell (except claim 6), wherein the host is genetically modified so as to express elevated levels of any DjlA protein derived from any sources having any structure, relative to the expression of said protein in a wild-type strain, and any variants of ribonuclease RNase E derived from any sources having any structure, i.e. the claimed any recombinant desired polypeptide or any membrane protein (for claims 1 and 5), in any host cell (except claim 6),  any DjlA protein or any variants thereof (for claim 1), and any variants of ribonuclease RNase E (for claim 14), which are derived from many unknown sources and many mutants, variants, and fragments thereof, which can have wide variety of unknown structures, whose structures are not fully described in the specification. No information, beyond the characterization of membrane protein, DjlA or RNase H non-variant and variant enzyme/ protein derived from any unknown sources having any structural feature has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the recombinant polypeptide, membrane protein, variant DjlA and variant RNase E enzymes or proteins within the scope of the claimed genus. The genus of recombinant polypeptide, membrane protein, variant DjlA and variant RNase E claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of structures. Therefore, recombinant polypeptide, membrane protein, variant DjlA and variant RNase E non-variant or variant enzymes or proteins within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-4, 6-7, 8, 9-12 and 13 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as anticipated by Ramseier et al. (Process for improved protein expression by strain engineering. US 8603824 B2, patent granted on 12/10/2013).
The Broadest Reasonable Interpretation (BRI) of claims 1-3, which is drawn to a method of producing a recombinant polypeptide in a host cell, wherein the host is genetically modified so as to express elevated levels of DjlA, or variants thereof, relative to the expression of said protein in a wild-type strain, comprising the steps of: (a) providing a nucleic acid comprising a sequence for the recombinant polypeptide and a nucleic acid sequence of djlA, or variants thereof, operably linked to a promoter into an expression system; and (b) expressing the nucleic acid sequences of step (a) under conditions that allow expression of the polypeptide, thereby producing a recombinant polypeptide and DjlA, and, optionally, purifying the recombinant polypeptide, wherein the recombinant polypeptide in the absence of elevated levels DjlA is toxic to the host, wherein the DjlA is a third DnaK co-chaperone of E. coli, i.e. the functional variant of DjlA (see, claim 7), a co-chaperone protein, of chaperone proteins are including DnaK or DnaJ having a common J domain (see, instant specification at para 33), i.e. the functional variant of DjlA is/are DnaK or DnaJ, which function for proper folding of the recombinant protein having increased function of said protein compared to aggregated protein having no function.
Regarding claim 1-4, 6-7, 8, 9-12 and 13, Ramseier et al. teach a process for improving the production levels of recombinant proteins including human growth hormone (hGH) as desired recombinant protein, expressed in host cells, wherein the process of comparing two genetic profiles of a cell that expresses a desired  recombinant protein and modifying the cell to change the expression of a desired gene product that is upregulated in response to the recombinant DnaK or DnaJ (see, Table 4) having a common J domain (see, instant specification at para 33) and having same protein folding function, which function for proper folding of the recombinant protein having increased protein function compared to aggregated protein having no function, and the DjlA, DnaK and DnaJ proteins associate each other as a complex by interacting with common J domain, and thus, if a prior art teach DnaJ or DnaK involvement in recombinant protein production, that would be also the effect of DjlA protein inherently on the recombinant protein production (desired foreign protein). Ramseier et al. also teach that overexpression of any foreign protein in E. coli is toxic to the host E. coli cell (Col 21, line 58-59). Regarding silent changes in claim 7, in the nucleotide sequence of DjlA that do not change the amino acid sequence, is the inherent property DjlA or DnaK or DnaJ gene encoding protein of Ramseier et al., which is also naturally happening in any gene.  Regarding, the source of DjlA gene derived from Gram negative bacteria (for claim 8), Ramseier et al. indeed teach DjlA or DnaJ are derived from E. coli a gram negative bacteria meets the claim limitation of claim 8 due to the recitation of “such as” (see, Col 55, line 39-44). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Therefore, Ramseier et al. anticipate claims 1-4, 6-12 and 13 of the instant application as written.
Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.


Claims 1-4, 5, 6-12 and 13-14 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over Ramseier et al. (Process for improved protein expression by strain engineering. US 8603824 B2, patent granted on 12/10/2013) as applied to claims 1-4, 6-12 and 13 above, and further in view of DeMarco et al. (Recombinant protein expression. US 2005/0064545 A1, publication 03/24/2005) and Francois Baneyx et al.  (Recombinant protein expression in Escherichia coli. Current Opinion in Biotechnology 1999, 10: 411-421).
The Broadest Reasonable Interpretation (BRI) of claims 1-3, which is drawn to a method of producing a recombinant polypeptide in a host cell, wherein the host is genetically modified so as to express elevated levels of DjlA, or variants thereof, relative to the expression of said protein in a wild-type strain, comprising the steps of: (a) providing a nucleic acid comprising a sequence for the recombinant polypeptide and a nucleic acid sequence of djlA, or variants thereof, operably linked to a promoter into an expression system; and (b) expressing the nucleic acid sequences of step (a) under conditions that allow expression of the polypeptide, thereby producing a recombinant polypeptide and DjlA, and, optionally, purifying the recombinant polypeptide, wherein the recombinant polypeptide in the absence of elevated levels DjlA is toxic to the host, wherein the DjlA is a third DnaK co-chaperone of E. coli, i.e. the functional variant of DjlA (see, claim 7), a co-chaperone protein, of chaperone proteins are including DnaK or DnaJ having a common J domain (see, instant specification at para 33), i.e. the functional variant of DjlA is/are DnaK or DnaJ, which function for proper folding of the recombinant protein having increased function of said protein compared to aggregated protein having no function.
DnaK or DnaJ (see, Table 4) having a common J domain (see, instant specification at para 33) and having same protein folding function, which function for proper folding of the recombinant protein having increased protein function compared to aggregated protein having no function, and the DjlA, DnaK and DnaJ proteins associate each other as a complex by interacting with common J domain, and thus, if a prior art teach DnaJ or DnaK involvement in recombinant protein production, that would be also the effect of DjlA protein inherently on the recombinant protein production (desired foreign protein). Ramseier et al. also teach that overexpression of any foreign protein in E. coli is toxic to the host E. coli cell (Col 21, line 58-59). Regarding silent changes in (claim 7) in the nucleotide sequence of DjlA that do not change the amino acid 
Because the recombinant microorganism expressing DjlA, DnaK or DnaJ of the claimed invention and that of recombinant microorganism expressing DjlA, DnaK or DnaJ of the reference is one and the same, Examiner takes the position that the limitations of claims 7, i.e. silent changes to the nucleotide sequence of DjlA without change of the amino acid sequence is inherently associated with the recombinant microorganism expressing DjlA, DnaK or DnaJ of the of Ramseier et al. Since the Office does not have the facilities for examining and comparing applicants' recombinant microorganism for silent changes to the nucleotide sequence of DjlA without change of the amino acid sequence by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product recombinant microorganism and the product recombinant microorganism of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Ramseier et al. do not teach the recombinant protein is a membrane protein (for claim 5), and the host cell is genetically modified so as to express variants of the ribonuclease RNase E with depleted ribonucleolytic activity (for claim 14).
However, DeMarco et al. teach method for the expression of a recombinant heterologous protein of interest including cytoplasmic and membrane bound proteins including sucrose synthase (Susy) from Zea maize, a membrane bound protein in Escherichia coli host cell, said method comprising a) culturing a host cell which expresses i) one or more genes encoding the do not teach the host cell genetically modified so as to express variants of RNase E with depleted ribonucleolytic activity (for claim 14), i.e. reduced or no activity.
However, Francois Baneyx et al. teach Escherichia coli (E. coli) is one of the most widely used hosts for the production of heterologous proteins and its genetics are far better characterized than those of any other microorganism, and the recent progress in the fundamental understanding of transcription, translation, and protein folding in E. coli, together with serendipitous discoveries and the availability of improved genetic tools are making this bacterium more valuable than ever for the expression of complex eukaryotic proteins of interest (see, abstract). Francois Baneyx et al.  also teach overproduction of heterologous proteins in the cytoplasm of E. coli is often accompanied by their misfolding and segregation into insoluble aggregates  known as inclusion bodies, which are inactive proteins, and further teach that by realizing the in vivo protein folding scenario, which is assisted by  molecular chaperones including DnaK, DnaJ, GrpE, GroEL and GroES proteins, which promote the proper  isomerization and cellular targeting of other polypeptides by transiently interacting with folding intermediates, and by foldases (enzymes), which accelerate  rate-limiting steps along the folding pathway that provides a powerful tools to combat the problem of inclusion body formation (see, 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ramseier et al. DeMarco et al. and Francois Baneyx et al. to produce membrane protein instead of cytoplasmic protein to understand the mechanism of said membrane protein function and use said proteins in therapeutic purpose because 20-30% of the prokaryotic and eukaryotic proteins are membrane bound, and use proper folded membrane proteins  for therapeutic purpose, and identifying drug, which targets against those membrane proteins, which are involved in devastating  human diseases including cystic fibrosis, Alzheimer’s, and cancer disease, and about half of all membrane proteins are  drug target for therapeutic means for treating human diseases, and producing increased amount of folded  membrane proteins  to arrive the claimed invention.
	One of ordinary skilled in the would have been motivated to produce increased amount of membrane proteins in order to treat patients using said folded proteins against human diseases, wherein the patient has less folded protein but aggregated proteins for therapeutic intervention against human diseases like   cystic fibrosis, Alzheimer’s, and cancer disease,  which is therapeutically, pharmaceutically and financially beneficial.

Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Conclusion
Status of the claims:
Claims 1-14 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)

Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656